Back to Form 8-K Exhibit 10.3 Medicaid Reform HMO Contract HealthEase of Florida, Inc. AHCA CONTRACT NO. FAR001 AMENDMENT NO. 6 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the “Agency,” and HEALTHEASE OF FLORIDA, INC., hereinafter referred to as the “Vendor,” is hereby amended as follows: 1. Effective September 1, 2007, Attachment I, Scope of Services, is hereby amended to include Exhibit 5-B, attached hereto and made a part of the Contract. All references in the Contract to Exhibit 5-A, shall hereinafter instead refer to Exhibit 5-B. All provisions in the Contract and any attachments thereto in conflict with this Amendment shall be and are hereby changed to conform with this Amendment. All provisions not in conflict with this Amendment are still in effect and are to be performed at the level specified in the Contract This Amendment, and all its attachments, is hereby made part of the Contract. This Amendment cannot be executed unless all previous Amendments to this Contract have been fully executed. IN WITNESS WHEREOF, the parties hereto have caused this two (2) page Amendment (including all attachments) to be executed by their officials thereunto duly authorized. HEALTHEASE OF FLORIDA, INC. STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY: /s/ Todd S. Farha SIGNED BY: /s/ Andrew C. Agwunobi NAME:Todd S. Farha NAME:Andrew C. Agwunobi, M.D. TITLE: President and CEO TITLE: Secretary DATE: 12/7/07 DATE:12/10/07 List of Attachments/Exhibits included as part of this Amendment: Specify Type Letter/ Number Description Exhibit 5-B Capitation Rates SSI Medicare Part B Only and SSI Medicare Parts A and B Enrollees for All Medicaid Reform Counties (1 Page) REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Amendment No. 6, Page1of 1 EXHIBIT 5 - B CAPITATION RATES SSI MEDICARE PART B ONLY AND SSI MEDICARE PARTS A AND B ENROLLEES FOR ALL MEDICAID REFORM COUNTIES TABLE 4 Area:4 County: Duval, Baker, Clay and Nassau ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Under Age 65 Age 65 & Over SSI/Parts A & B $159.09 $107.50 SSI/Part B Only $368.77 $368.77 Area: 10 County: Broward ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Under Age 65 Age 65 & Over SSI/Parts A & B $151.52 $102.61 SSI/Part B Only $248.51 $248.51 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Exhibit 5-B, Page 1 of 1
